 

Exhibit 10.1

 

Execution Version

 

BEntley Systems, INCORPORATED
2020 Omnibus Incentive Plan

 

1.                   Purpose. The purpose of the Bentley Systems, Incorporated
2020 Omnibus Incentive Plan is to provide a means through which the Company and
the other members of the Company Group may attract and retain key personnel, and
to provide a means whereby directors, officers, employees, consultants, and
advisors of the Company and the other members of the Company Group can acquire
and maintain an equity interest in the Company, or be paid incentive
compensation, including incentive compensation measured by reference to the
value of Class B Common Stock, thereby strengthening their commitment to the
welfare of the Company Group and aligning their interests with those of the
Company’s stockholders.

 

2.                   Definitions. The following definitions shall be applicable
throughout the Plan.

 

(a)                “Absolute Share Limit” has the meaning given to such term in
Section 5(b) of the Plan.

 

(b)                “Adjustment Event” has the meaning given to such term in
Section 11(a) of the Plan.

 

(c)                “Affiliate” means any Person that directly or indirectly
controls, is controlled by, or is under common control with the Company. The
term “control” (including, with correlative meaning, the terms “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting or other securities, by contract, or otherwise.

 

(d)                “Award” means, individually or collectively, any Incentive
Stock Option, Nonqualified Stock Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Other Equity-Based Award and Other Cash-Based
Award granted under the Plan.

 

(e)                “Award Agreement” means the document or documents by which
each Award (other than an Other Cash-Based Award) is evidenced, which may be in
written or electronic form.

 

(f)                 “Board” means the Board of Directors of the Company.

 

(g)                “Cause” means, as to any Participant, unless the applicable
Award Agreement states otherwise, (i) “Cause,” as defined in any employment,
severance or consulting agreement between the Participant and the Service
Recipient in effect at the time of such Participant’s Termination, or (ii) in
the absence of any such employment, severance or consulting agreement (or the
absence of any definition of “Cause” contained therein), the Participant’s
(A) willful neglect in the performance of the Participant’s duties for the
Service Recipient or willful or repeated failure or refusal to perform such
duties; (B) engagement in conduct in connection with the Participant’s
employment or service with the Service Recipient, which results in, or could
reasonably be expected to result in, material harm to the business or reputation
of the Service Recipient or any other member of the Company Group;
(C) conviction of, or plea of guilty or no contest to (I) any felony or (II) any
other crime that results in, or could reasonably be expected to result in,
material harm to the business or reputation of the Service Recipient or any
other member of the Company Group; (D) material violation of the written
policies of the Service Recipient, including, but not limited to, those relating
to sexual harassment or the disclosure or misuse of confidential information, or
those set forth in the manuals or statements of policy of the Service Recipient;
(E) fraud or misappropriation, embezzlement, or misuse of funds or property
belonging to the Service Recipient or any other member of the Company Group; or
(F) act of personal dishonesty that involves personal profit in connection with
the Participant’s employment or service to the Service Recipient; provided, in
any case, that a Participant’s resignation after an event that would be grounds
for a Termination for Cause will be treated as a Termination for Cause
hereunder.

 



 

 

 

(h)                “Change in Control” means:

 

(i)                 the acquisition (whether by purchase, merger, consolidation,
combination, or other similar transaction) by any Person of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 50% (on a fully diluted basis) of either (A) the then-outstanding shares of
Common Stock, taking into account as outstanding for this purpose such Common
Stock issuable upon the exercise of options or warrants, the conversion of
convertible stock or debt, and the exercise of any similar right to acquire such
Common Stock; or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors; provided, that for purposes of the Plan, the following acquisitions
shall not constitute a Change in Control: (A) any acquisition by the Company or
any Affiliate; (B) any acquisition by any employee benefit plan sponsored or
maintained by the Company or any Affiliate; (C) in respect of an Award held by a
particular Participant, any acquisition by the Participant or any group of
Persons including the Participant (or any entity controlled by the Participant
or any group of Persons including the Participant);

 

(ii)               during any period of 12 months, individuals who, at the
beginning of such period, constitute the Board (the “Incumbent Directors”) cease
for any reason to constitute at least a majority of the Board; provided, that
any Person becoming a director subsequent to the Effective Date, whose election
or nomination for election was approved by a vote of at least two-thirds of the
Incumbent Directors then on the Board (either by a specific vote or by approval
of the proxy statement of the Company in which such Person is named as a nominee
for director, without written objection to such nomination) shall be an
Incumbent Director; provided, that no individual initially elected or nominated
as a director of the Company as a result of an actual or threatened election
contest, as such terms are used in Rule 14a-12 of Regulation 14A promulgated
under the Exchange Act, with respect to directors or as a result of any other
actual or threatened solicitation of proxies or consents by or on behalf of any
Person other than the Board shall be deemed to be an Incumbent Director; or

 

(iii)             the sale, transfer, or other disposition of all or
substantially all of the assets of the Company Group (taken as a whole) to any
Person that is not an Affiliate of the Company.

 

(i)                 “Class A Common Stock” means the Class A Common Stock, par
value $0.01 per share, of the Company.

 

(j)                 “Class B Common Stock” means the Class B Common Stock, par
value $0.01 per share, of the Company.

 

(k)                “Code” means the Internal Revenue Code of 1986, as amended,
and any successor thereto. References in the Plan to any section of the Code
shall be deemed to include any regulations or other interpretative guidance
under such section, and any amendments or successor provisions to such section,
regulations, or guidance.

 

(l)                 “Committee” means the Compensation Committee of the Board or
any properly delegated subcommittee thereof or, if no such Compensation
Committee or subcommittee thereof exists, the Board.

 

(m)              “Common Stock” means, collectively, the Class A Common Stock
and Class B Common Stock.

 



2

 

 

(n)                “Company” means Bentley Systems, Incorporated, a Delaware
corporation, and any successor thereto.

 

(o)                “Company Group” means, collectively, the Company and its
Subsidiaries and Affiliates.

 

(p)                “Date of Grant” means the date on which the granting of an
Award is authorized, or such other date as may be specified in such
authorization.

 

(q)                “Designated Foreign Subsidiaries” means all members of the
Company Group that are organized under the laws of any jurisdiction or country
other than the United States of America that may be designated by the Board or
the Committee from time to time.

 

(r)                 “Detrimental Activity” means any of the following:
(i) unauthorized disclosure of any confidential or proprietary information of
any member of the Company Group; (ii) any activity that would be grounds to
terminate the Participant’s employment or service with the Service Recipient for
Cause; (iii) a breach by the Participant of any restrictive covenant by which
such Participant is bound, including, without limitation, any covenant not to
compete or not to solicit, in any agreement with any member of the Company
Group; or (iv) fraud or conduct contributing to any financial restatements or
irregularities, as determined by the Committee in its sole discretion.

 

(s)                 “Disability” means, as to any Participant, unless the
applicable Award Agreement states otherwise, (i) “Disability,” as defined in any
employment, severance or consulting agreement between the Participant and the
Service Recipient in effect at the time of such Participant’s Termination; or
(ii) in the absence of any such employment, severance or consulting agreement
(or the absence of any definition of “Disability” contained therein), a
condition entitling the Participant to receive benefits under a long-term
disability plan of the Service Recipient or another member of the Company Group
in which such Participant is eligible to participate, or, in the absence of such
a plan, the complete and permanent inability of the Participant by reason of
illness or accident to perform the duties of the position at which the
Participant was employed or served when such disability commenced. Any
determination of whether Disability exists in the absence of a long-term
disability plan shall be made by the Company (or its designee) in its sole and
absolute discretion.

 

(t)                 “Effective Date” means the date on which the prospectus for
the resale of the Class B Common Stock is filed with the Securities Exchange
Commission pursuant to the Securities Act.

 

(u)                “Eligible Person” means any: (i) individual employed by any
member of the Company Group; provided, that no such employee covered by a
collective bargaining agreement shall be an Eligible Person unless and to the
extent that such eligibility is set forth in such collective bargaining
agreement or in an agreement or instrument relating thereto; (ii) director or
officer of any member of the Company Group; or (iii) consultant or advisor to
any member of the Company Group who may be offered securities registrable
pursuant to a registration statement on Form S-8 under the Securities Act, who,
in the case of each of clauses (i) through (iii) above, has entered into an
Award Agreement or who has received written notification from the Committee or
its designee that they have been selected to participate in the Plan.

 

(v)                “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and any successor thereto. References in the Plan to any section of (or
rule promulgated under) the Exchange Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.

 

(w)              “Exercise Price” has the meaning given to such term in Section
8(b) of the Plan.

 



3

 

 

(x)                “Fair Market Value” means, on a given date: (i) if the Class
B Common Stock is listed on a national securities exchange, the closing sales
price of the Class B Common Stock reported on the primary exchange on which the
Class B Common Stock is listed and traded on such date, or, if there are no such
sales on that date, then on the last preceding date on which such sales were
reported; (ii) if the Class B Common Stock is not listed on any national
securities exchange but is quoted in an inter-dealer quotation system on a
last-sale basis, the average between the closing bid price and ask price
reported on such date, or, if there is no such sale on that date, then on the
last preceding date on which a sale was reported; or (iii) if the Class B Common
Stock is not listed on a national securities exchange or quoted in an
inter-dealer quotation system on a last-sale basis, the amount determined by the
Committee in good faith to be the fair market value of the Class B Common Stock;
provided, that, with respect to any Awards for which the Date of Grant is the
date of the pricing of the Company’s initial public offering, “Fair Market
Value” shall be equal to the per share price at which the Class B Common Stock
is offered to the public in connection with such initial public offering.

 

(y)                “GAAP” has the meaning given to such term in Section 8(d) of
the Plan.

 

(z)                “Immediate Family Members” has the meaning given to such term
in Section 13(b) of the Plan.

 

(aa)             “Incentive Stock Option” means an Option which is designated by
the Committee as an incentive stock option as described in Section 422 of the
Code and otherwise meets the requirements set forth in the Plan.

 

(bb)            “Indemnifiable Person” has the meaning given to such term in
Section 4(e) of the Plan.

 

(cc)             “Non-Employee Director” means a member of the Board who is not
an employee of any member of the Company Group.

 

(dd)            “Nonqualified Stock Option” means an Option which is not
designated by the Committee as an Incentive Stock Option.

 

(ee)             “Option” means an Award granted under Section 8 of the Plan.

 

(ff)               “Option Period” has the meaning given to such term in Section
8(c) of the Plan.

 

(gg)            “Other Cash-Based Award” means an Award that is granted under
Section 10 of the Plan that is denominated and/or payable in cash.

 

(hh)            “Other Equity-Based Award” means an Award that is not an Option,
Stock Appreciation Right, Restricted Stock, or Restricted Stock Unit that is
granted under Section 10 of the Plan and is (i) payable by delivery of Class B
Common Stock and/or (ii) measured by reference to the value of Class B Common
Stock.

 

(ii)               “Participant” means an Eligible Person who has been selected
by the Committee to participate in the Plan and to receive an Award pursuant to
the Plan.

 



4

 

 

(jj)               “Performance Conditions” means specific levels of performance
of the Company (and/or one or more members of the Company Group, divisions or
operational and/or business units, product lines, brands, business segments,
administrative departments, or any combination of the foregoing) or any
Participant, which may be determined in accordance with GAAP or on a non-GAAP
basis, including, but not limited to, one or more of the following measures: (i)
net earnings, net income (before or after taxes), or consolidated net income;
(ii) basic or diluted earnings per share (before or after taxes); (iii) net
revenue or net revenue growth; (iv) gross revenue or gross revenue growth, gross
profit or gross profit growth; (v) net operating profit (before or after taxes);
(vi) return measures (including, but not limited to, return on investment,
assets, capital, employed capital, invested capital, equity, or sales); (vii)
cash flow measures (including, but not limited to, operating cash flow, free
cash flow, or cash flow return on capital), which may be, but are not required
to be, measured on a per share basis; (viii) actual or adjusted earnings before
or after interest, taxes, depreciation, and/or amortization (including EBIT and
EBITDA); (ix) gross or net operating margins; (x) productivity ratios; (xi)
share price (including, but not limited to, growth measures and total
stockholder return); (xii) expense targets or cost reduction goals, general and
administrative expense savings; (xiii) operating efficiency; (xiv) objective
measures of customer/client satisfaction; (xv) working capital targets; (xvi)
measures of economic value added or other ‘value creation’ metrics; (xvii)
enterprise value; (xviii) sales; (xix) stockholder return; (xx) customer/client
retention; (xxi) competitive market metrics; (xxii) employee retention; (xxiii)
objective measures of personal targets, goals, or completion of projects
(including, but not limited to, succession and hiring projects, completion of
specific acquisitions, dispositions, reorganizations, or other corporate
transactions or capital-raising transactions, expansions of specific business
operations, and meeting divisional or project budgets); (xxiv) comparisons of
continuing operations to other operations; (xxv) market share; (xxvi) cost of
capital, debt leverage, year-end cash position or book value; (xxvii) strategic
objectives; or (xxviii) any combination of the foregoing. Any one or more of the
aforementioned Performance Conditions may be stated as a percentage of another
Performance Condition, or used on an absolute or relative basis to measure the
performance of one or more members of the Company Group as a whole or any
divisions or operational and/or business units, product lines, brands, business
segments, or administrative departments of the Company and/or one or more
members of the Company Group or any combination thereof, as the Committee may
deem appropriate, or any of the above Performance Conditions may be compared to
the performance of a selected group of comparison companies, or a published or
special index that the Committee, in its sole discretion, deems appropriate, or
as compared to various stock market indices.

 

(kk)            “Permitted Transferee” has the meaning given to such term in
Section 13(b) of the Plan.

 

(ll)               “Person” means any individual, entity, or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act).

 

(mm)        “Plan” means this Bentley Systems, Incorporated 2020 Omnibus
Incentive Plan, as it may be amended and/or restated from time to time.

 

(nn)            “Qualifying Director” means a Person who is, with respect to
actions intended to obtain an exemption from Section 16(b) of the Exchange Act
pursuant to Rule 16b-3 under the Exchange Act, a “non-employee director” within
the meaning of Rule 16b-3 under the Exchange Act.

 

(oo)            “Restricted Period” means the period of time determined by the
Committee during which an Award is subject to restrictions, including vesting
conditions.

 

(pp)            “Restricted Stock” means Class B Common Stock, subject to
certain specified restrictions (which may include, without limitation, a
requirement that the Participant remain continuously employed or provide
continuous services for a specified period of time), granted under Section 7 of
the Plan.

 

(qq)            “Restricted Stock Unit” means an unfunded and unsecured promise
to deliver shares of Class B Common Stock, cash, other securities, or other
property, subject to certain restrictions (which may include, without
limitation, a requirement that a Participant remain continuously employed or
provide continuous services for a specified period of time), granted under
Section 7 of the Plan.

 



5

 

 

(rr)               “SAR Period” has the meaning given to such term in Section
9(c) of the Plan.

 

(ss)              “Securities Act” means the Securities Act of 1933, as amended,
and any successor thereto. References in the Plan to any section of (or rule
promulgated under) the Securities Act shall be deemed to include any rules,
regulations, or other interpretative guidance under such section or rule, and
any amendments or successor provisions to such section, rules, regulations, or
guidance.

 

(tt)               “Service Recipient” means, with respect to a Participant
holding a given Award, the member of the Company Group by which the original
recipient of such Award is, or following a Termination was most recently,
principally employed or to which such original recipient provides, or following
a Termination was most recently providing, services, as applicable.

 

(uu)              “Stock Appreciation Right” or “SAR” means an Award granted
under Section 9 of the Plan.

 

(vv)              “Strike Price” has the meaning given to such term in Section
9(b) of the Plan.

 

(ww)            “Sub-Plans” means any sub-plan to the Plan (including any such
sub-plan attached as an appendix to the Plan) that has been adopted by the Board
or the Committee for the purpose of permitting the offering of Awards to
employees of certain Designated Foreign Subsidiaries or otherwise outside the
jurisdiction of the United States of America, with each such Sub-Plan designed
to comply with local laws applicable to offerings in such foreign jurisdictions.
Although any Sub-Plan may be designated a separate and independent plan from the
Plan in order to comply with applicable local laws, the Absolute Share Limit and
the other limits specified in Section 5(b) of the Plan shall apply in the
aggregate to the Plan and any Sub-Plan adopted hereunder.

 

(xx)            “Subsidiary” means, with respect to any specified Person:

 

(i)                 any corporation, association, or other business entity of
which more than 50% of the total voting power of shares of such entity’s voting
securities (without regard to the occurrence of any contingency and after giving
effect to any voting agreement or stockholders’ agreement that effectively
transfers voting power) is at the time owned or controlled, directly or
indirectly, by that Person or one or more of the other Subsidiaries of that
Person (or a combination thereof); and

 

(ii)               any partnership (or any comparable foreign entity) (A) the
sole general partner (or functional equivalent thereof) or the managing general
partner of which is such Person or Subsidiary of such Person or (B) the only
general partners (or functional equivalents thereof) of which are that Person or
one or more Subsidiaries of that Person (or any combination thereof).

 

(yy)            “Substitute Awards” has the meaning given to such term in
Section 5(e) of the Plan.

 

(zz)             “Termination” means the termination of a Participant’s
employment or service, as applicable, with the Service Recipient for any reason
(including death or Disability).

 

3.                   Effective Date; Duration. The Plan shall be effective as of
the Effective Date. The expiration date of the Plan, on and after which date no
Awards may be granted hereunder, shall be the tenth anniversary of the Effective
Date; provided, that such expiration shall not affect Awards then outstanding,
and the terms and conditions of the Plan shall continue to apply to such Awards.

 



6

 

 

4.                   Administration.

 

(a)                General. The Committee shall administer the Plan. To the
extent required to comply with the provisions of Rule 16b-3 promulgated under
the Exchange Act (if the Board is not acting as the Committee under the Plan),
it is intended that each member of the Committee shall, at the time such member
takes any action with respect to an Award under the Plan that is intended to
qualify for the exemptions provided by Rule 16b-3 promulgated under the Exchange
Act, be a Qualifying Director. However, the fact that a Committee member shall
fail to qualify as a Qualifying Director shall not invalidate any Award granted
by the Committee that is otherwise validly granted under the Plan.

 

(b)                Committee Authority. Subject to the provisions of the Plan
and applicable law, the Committee shall have the sole and plenary authority, in
addition to other express powers and authorizations conferred on the Committee
by the Plan, to: (i) designate Participants; (ii) determine the type or types of
Awards to be granted to a Participant; (iii) determine the number of shares of
Class B Common Stock to be covered by, or with respect to which payments,
rights, or other matters are to be calculated in connection with, Awards;
(iv) determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award, including, without limitation, the time or times when Awards
may vest and/or be exercised (which may be based on a Performance Condition, the
circumstances (if any) when vesting will be accelerated or forfeiture
restrictions waived, and any restriction or limitation regarding any Award;
(v) determine whether, to what extent, and under what circumstances Awards may
be settled in, or exercised for, cash, shares of Class B Common Stock, other
securities, other Awards, or other property, or canceled, forfeited, or
suspended and the method or methods by which Awards may be settled, exercised,
canceled, forfeited, or suspended; (vi) determine whether, to what extent, and
under what circumstances the delivery of cash, shares of Class B Common Stock,
other securities, other Awards, or other property and other amounts payable with
respect to an Award shall be deferred either automatically or at the election of
the Participant or of the Committee; (vii) interpret, administer, reconcile any
inconsistency in, correct any defect in, and/or supply any omission in the Plan
and any instrument or agreement relating to, or Award granted under, the Plan;
(viii) establish, amend, suspend, or waive any rules and regulations and appoint
such agents as the Committee shall deem appropriate for the proper
administration of the Plan; (ix) adopt Sub-Plans; and (x) make any other
determination and take any other action that the Committee deems necessary or
desirable for the administration of the Plan.

 

(c)                Delegation. Except to the extent prohibited by applicable law
or the applicable rules and regulations of any securities exchange or
inter-dealer quotation system on which the securities of the Company are listed
or traded, the Committee may allocate all or any portion of its responsibilities
and powers to any one or more of its members and may delegate all or any part of
its responsibilities and powers to any Person or Persons selected by it. Any
such allocation or delegation may be revoked by the Committee at any time.
Without limiting the generality of the foregoing, the Committee may delegate to
one or more officers of any member of the Company Group the authority to act on
behalf of the Committee with respect to any matter, right, obligation, or
election which is the responsibility of, or which is allocated to, the Committee
herein, and which may be so delegated as a matter of law, except for grants of
Awards to Non-Employee Directors. Notwithstanding the foregoing in this Section
4(c), it is intended that any action under the Plan intended to qualify for an
exemption provided by Rule 16b-3 promulgated under the Exchange Act related to
Persons who are subject to Section 16 of the Exchange Act will be taken only by
the Board or by a committee or subcommittee of two or more Qualifying Directors.
However, the fact that any member of such committee or subcommittee shall fail
to qualify as a Qualifying Director shall not invalidate any action that is
otherwise valid under the Plan.

 

(d)                Finality of Decisions. Unless otherwise expressly provided in
the Plan, all designations, determinations, interpretations, and other decisions
under or with respect to the Plan, any Award or any Award Agreement shall be
within the sole discretion of the Committee, may be made at any time, and shall
be final, conclusive, and binding upon all Persons, including, without
limitation, any member of the Company Group, any Participant, any holder or
beneficiary of any Award, and any stockholder of the Company.

 



7

 

 

(e)                Indemnification. No member of the Board, the Committee, or
any employee or agent of any member of the Company Group (each such Person, an
“Indemnifiable Person”) shall be liable for any action taken or omitted to be
taken or any determination made with respect to the Plan or any Award hereunder
(unless constituting fraud or a willful criminal act or omission). Each
Indemnifiable Person shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense (including attorneys’
fees) that may be imposed upon or incurred by such Indemnifiable Person in
connection with or resulting from any action, suit, or proceeding to which such
Indemnifiable Person may be a party or in which such Indemnifiable Person may be
involved by reason of any action taken or omitted to be taken or determination
made with respect to the Plan or any Award hereunder and against and from any
and all amounts paid by such Indemnifiable Person with the Company’s approval,
in settlement thereof, or paid by such Indemnifiable Person in satisfaction of
any judgment in any such action, suit, or proceeding against such Indemnifiable
Person, and the Company shall advance to such Indemnifiable Person any such
expenses promptly upon written request (which request shall include an
undertaking by the Indemnifiable Person to repay the amount of such advance if
it shall ultimately be determined, as provided below, that the Indemnifiable
Person is not entitled to be indemnified); provided, that the Company shall have
the right, at its own expense, to assume and defend any such action, suit, or
proceeding and once the Company gives notice of its intent to assume the
defense, the Company shall have sole control over such defense with counsel of
the Company’s choice. The foregoing right of indemnification shall not be
available to an Indemnifiable Person to the extent that a final judgment or
other final adjudication (in either case not subject to further appeal) binding
upon such Indemnifiable Person determines that the acts, omissions, or
determinations of such Indemnifiable Person giving rise to the indemnification
claim resulted from such Indemnifiable Person’s fraud or willful criminal act or
omission or that such right of indemnification is otherwise prohibited by law or
by the organizational documents of any member of the Company Group. The
foregoing right of indemnification shall not be exclusive of or otherwise
supersede any other rights of indemnification to which such Indemnifiable
Persons may be entitled under the organizational documents of any member of the
Company Group, as a matter of law, under an individual indemnification agreement
or contract, or otherwise, or any other power that the Company may have to
indemnify such Indemnifiable Persons or hold such Indemnifiable Persons
harmless.

 

(f)                 Board Authority. Notwithstanding anything to the contrary
contained in the Plan, the Board may, in its sole discretion, at any time and
from time to time, grant Awards and administer the Plan with respect to such
Awards. Any such actions by the Board shall be subject to the applicable rules
of the securities exchange or inter-dealer quotation system on which the Class B
Common Stock is listed or traded. In any such case, the Board shall have all the
authority granted to the Committee under the Plan.

 

5.                   Grant of Awards; Shares Subject to the Plan; Limitations.

 

(a)                Grants. The Committee may, from time to time, grant Awards to
one or more Eligible Persons. All Awards granted under the Plan shall vest and
become exercisable in such manner and on such date or dates or upon such event
or events as determined by the Committee, including, without limitation,
attainment of Performance Conditions.

 



8

 

 

(b)                Share Reserve and Limits. Awards granted under the Plan shall
be subject to the following limitations: (i) subject to Section 11 of the Plan,
no more than 25,000,000 shares of Class B Common Stock (the “Absolute Share
Limit”) shall be available for Awards under the Plan; provided, however, that
the Absolute Share Limit shall be automatically increased on the first day of
each fiscal year following the fiscal year in which the Effective Date falls in
an amount equal to the lower of (x) 1% of the total number of shares of Class B
Common Stock outstanding on the last day of the immediately preceding fiscal
year and (y) a lower number of shares of Class B Common Stock as determined by
the Board; (ii) subject to Section 11 of the Plan, no more than the number of
shares of Class B Common Stock equal to 25,000,000 may be issued in the
aggregate pursuant to the exercise of Incentive Stock Options granted under the
Plan; and (iii) during a single fiscal year, each Non-Employee Director shall be
granted a number of shares of Class B Common Stock subject to Awards, taken
together with any cash fees paid to such Non-Employee Director during such
fiscal year, equal to (A) a total value of $1,000,000 (calculating the value of
any such Awards based on the grant date fair value of such Awards for financial
reporting purposes) or (B) such lower amount as determined by the Board prior to
the Date of Grant, either as part of the Company’s Non-Employee Director
compensation program or as otherwise determined by the Board in the event of any
change to such Non-Employee Director’s compensation program or for any
particular period of service. To the extent the Board makes a determination
pursuant to clause (iii)(B) above with respect to any year of service, such
determination shall in no event be applicable to any subsequent year of service
without a further determination by the Board in respect of such subsequent year
of service.

 

(c)                Share Counting. Other than with respect to Substitute Awards,
to the extent that an Award expires or is canceled, forfeited, terminated,
settled in cash, or otherwise is settled without issuance to the Participant of
the full number of shares of Class B Common Stock to which the Award related,
the unissued shares of Class B Common Stock will again be available for grant
under the Plan. Shares of Class B Common Stock surrendered or withheld in
payment of the Exercise Price, or taxes relating to an Award, shall be deemed to
constitute shares not issued to the Participant and shall again be available for
Awards under the Plan; provided, that such shares shall not become available for
issuance hereunder if either: (i) the applicable shares are withheld or
surrendered following the termination of the Plan; or (ii) at the time the
applicable shares are withheld or surrendered, it would constitute a material
revision of the Plan subject to stockholder approval under any then-applicable
rules of any national securities exchange or inter-dealer quotation system on
which the Class B Common Stock is listed or traded.

 

(d)                Source of Shares. Shares of Class B Common Stock issued by
the Company in settlement of Awards may be authorized and unissued shares,
shares of Class B Common Stock held in the treasury of the Company, shares of
Class B Common Stock purchased on the open market or by private purchase, or a
combination of the foregoing.

 

(e)                Substitute Awards. Awards may, in the sole discretion of the
Committee, be granted under the Plan in assumption of, or in substitution for,
outstanding equity awards previously granted by an entity directly or indirectly
acquired by the Company or with which the Company combines (“Substitute
Awards”). Substitute Awards shall not be counted against the Absolute Share
Limit; provided, that Substitute Awards issued in connection with the assumption
of, or in substitution for, outstanding stock options intended to qualify as
“incentive stock options” within the meaning of Section 422 of the Code shall be
counted against the aggregate number of shares of Class B Common Stock available
for Awards of Incentive Stock Options under the Plan. Subject to applicable
stock exchange requirements, available shares under a stockholder-approved plan
of an entity directly or indirectly acquired by the Company or with which the
Company combines (as appropriately adjusted to reflect the acquisition or
combination transaction) may be used for Awards under the Plan and shall not
reduce the number of shares of Class B Common Stock available for issuance under
the Plan.

 

6.                   Eligibility. Participation in the Plan shall be limited to
Eligible Persons.

 

7.                   Restricted Stock and Restricted Stock Units.

 



9

 

 

(a)                General. Each grant of Restricted Stock and Restricted Stock
Units shall be evidenced by an Award Agreement. Each Restricted Stock and
Restricted Stock Unit so granted shall be subject to the conditions set forth in
this Section 7, and to such other conditions not inconsistent with the Plan as
may be reflected in the applicable Award Agreement.

 

(b)                Stock Certificates and Book-Entry Notation; Escrow or Similar
Arrangement. Upon the grant of Restricted Stock, the Committee shall cause a
stock certificate registered in the name of the Participant to be issued or
shall cause share(s) of Class B Common Stock to be registered in the name of the
Participant and held in book-entry form subject to the Company’s directions and,
if the Committee determines that the Restricted Stock shall be held by the
Company or in escrow rather than issued to the Participant pending the release
of the applicable restrictions, the Committee may require the Participant to
additionally execute and deliver to the Company (i) an escrow agreement
satisfactory to the Committee, if applicable, and (ii) the appropriate stock
power (endorsed in blank) with respect to the Restricted Stock covered by such
agreement. If a Participant shall fail to execute and deliver (in a manner
permitted under Section 13(a) of the Plan or as otherwise determined by the
Committee) an agreement evidencing an Award of Restricted Stock and, if
applicable, an escrow agreement and blank stock power within the amount of time
specified by the Committee, the Award shall be null and void. Subject to the
restrictions set forth in this Section 7, Section 13(c), and the applicable
Award Agreement, a Participant generally shall have the rights and privileges of
a stockholder as to shares of Restricted Stock, including, without limitation,
the right to vote such Restricted Stock. To the extent shares of Restricted
Stock are forfeited, any stock certificates issued to the Participant evidencing
such shares shall be returned to the Company, and all rights of the Participant
to such shares and as a stockholder with respect thereto shall terminate without
further obligation on the part of the Company. A Participant shall have no
rights or privileges as a stockholder with respect to Restricted Stock Units.

 

(c)                Vesting; Termination.

 

(i)                 Restricted Stock and Restricted Stock Units shall vest, and
any applicable Restricted Period shall lapse, in such manner and on such date or
dates or upon such event or events as determined by the Committee including,
without limitation, those set forth in Section 5(a) of the Plan; provided, that
notwithstanding any such dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any Restricted Stock or Restricted Stock
Unit or the lapsing of any applicable Restricted Period at any time and for any
reason.

 

(ii)               Unless otherwise provided by the Committee, whether in an
Award Agreement or otherwise, in the event of a Participant’s Termination for
any reason prior to the time that such Participant’s Restricted Stock or
Restricted Stock Units, as applicable, have vested, (A) all vesting with respect
to such Participant’s Restricted Stock or Restricted Stock Units, as applicable,
shall cease and (B) unvested shares of Restricted Stock and unvested Restricted
Stock Units, as applicable, shall be forfeited to the Company by the Participant
for no consideration as of the date of such Termination.

 

(d)                Issuance of Restricted Stock and Settlement of Restricted
Stock Units.

 

(i)                 Upon the expiration of the Restricted Period with respect to
any shares of Restricted Stock, the restrictions set forth in the applicable
Award Agreement shall be of no further force or effect with respect to such
shares, except as set forth in the applicable Award Agreement. If an escrow
arrangement is used, upon such expiration the Company shall issue to the
Participant or the Participant’s beneficiary, without charge, the stock
certificate (or, if applicable, a notice evidencing a book-entry notation)
evidencing the shares of Restricted Stock which have not then been forfeited and
with respect to which the Restricted Period has expired (rounded down to the
nearest full share).

 

10

 

 

 

(ii)               Unless otherwise provided by the Committee in an Award
Agreement or otherwise, upon the expiration of the Restricted Period with
respect to any outstanding Restricted Stock Units, the Company shall issue to
the Participant or the Participant’s beneficiary, without charge, one share of
Class B Common Stock (or other securities or other property, as applicable) for
each such outstanding Restricted Stock Unit; provided, that the Committee may,
in its sole discretion, elect to (A) pay cash or part cash and part shares of
Class B Common Stock in lieu of issuing only shares of Class B Common Stock in
respect of such Restricted Stock Units or (B) defer the issuance of shares of
Class B Common Stock (or cash or part cash and part shares of Class B Common
Stock, as the case may be) beyond the expiration of the Restricted Period if
such extension would not cause adverse tax consequences under Section 409A of
the Code. If a cash payment is made in lieu of issuing shares of Class B Common
Stock in respect of such Restricted Stock Units, the amount of such payment
shall be equal to the Fair Market Value per share of the Class B Common Stock as
of the date on which the Restricted Period lapsed with respect to such
Restricted Stock Units.

 

(e)                Legends on Restricted Stock. Each certificate, if any, or
book entry representing Restricted Stock awarded under the Plan, if any, shall
bear a legend or book-entry notation substantially in the form of the following,
in addition to any other information the Company deems appropriate, until the
lapse of all restrictions with respect to such shares of Class B Common Stock:

 

TRANSFER OF THIS CERTIFICATE AND THE SHARES REPRESENTED HEREBY IS RESTRICTED
PURSUANT TO THE TERMS OF THE Bentley Systems, Incorporated 2020 Omnibus
INCENTIVE PLAN AND A RESTRICTED STOCK AWARD AGREEMENT BETWEEN Bentley Systems,
Incorporated AND THE PARTICIPANT. A COPY OF SUCH PLAN AND AWARD AGREEMENT IS ON
FILE AT THE PRINCIPAL EXECUTIVE OFFICES OF Bentley Systems, Incorporated.

 

8.                   Options.

 

(a)                General. Each Option granted under the Plan shall be
evidenced by an Award Agreement, which agreement need not be the same for each
Participant. Each Option so granted shall be subject to the conditions set forth
in this Section 8, and to such other conditions not inconsistent with the Plan
as may be reflected in the applicable Award Agreement. All Options granted under
the Plan shall be Nonqualified Stock Options unless the applicable Award
Agreement expressly states that the Option is intended to be an Incentive Stock
Option. Incentive Stock Options shall be granted only to Eligible Persons who
are employees of the Company or a Subsidiary, and no Incentive Stock Option
shall be granted to any Eligible Person who is ineligible to receive an
Incentive Stock Option under the Code. No Option shall be treated as an
Incentive Stock Option unless the Plan has been approved by the stockholders of
the Company in a manner intended to comply with the stockholder approval
requirements of Section 422(b)(1) of the Code; provided, that any Option
intended to be an Incentive Stock Option shall not fail to be effective solely
on account of a failure to obtain such approval, but rather such Option shall be
treated as a Nonqualified Stock Option unless and until such approval is
obtained. In the case of an Incentive Stock Option, the terms and conditions of
such grant shall be subject to, and comply with, such rules as may be prescribed
by Section 422 of the Code. If for any reason an Option intended to be an
Incentive Stock Option (or any portion thereof) shall not qualify as an
Incentive Stock Option, then, to the extent of such nonqualification, such
Option or portion thereof shall be regarded as a Nonqualified Stock Option
appropriately granted under the Plan.

 



11 

 

 

(b)                Exercise Price. Except as otherwise provided by the Committee
in the case of Substitute Awards, the exercise price (“Exercise Price”) per
share of Class B Common Stock for each Option shall not be less than 100% of the
Fair Market Value of such share (determined as of the Date of Grant); provided,
that in the case of an Incentive Stock Option granted to an employee who, at the
time of the grant of such Option, owns stock representing more than 10% of the
voting power of all classes of stock of any member of the Company Group, the
Exercise Price per share shall be no less than 110% of the Fair Market Value per
share on the Date of Grant.

 

(c)                Vesting and Expiration; Termination.

 

(i)                 Options shall vest and become exercisable in such manner and
on such date or dates or upon such event or events as determined by the
Committee including, without limitation, those set forth in Section 5(a) of the
Plan; provided, that notwithstanding any such vesting dates or events, the
Committee may in its sole discretion accelerate the vesting of any Options at
any time and for any reason. Options shall expire upon a date determined by the
Committee, not to exceed ten years from the Date of Grant (the “Option Period”);
provided, that if the Option Period (other than in the case of an Incentive
Stock Option) would expire at a time when trading in the shares of Class B
Common Stock is prohibited by the Company’s insider trading policy (or
Company-imposed “blackout period”), then the Option Period shall be
automatically extended until the 30th day following the expiration of such
prohibition. Notwithstanding the foregoing, in no event shall the Option Period
exceed five years from the Date of Grant in the case of an Incentive Stock
Option granted to a Participant who on the Date of Grant owns stock representing
more than 10% of the voting power of all classes of stock of any member of the
Company Group.

 

(ii)               Unless otherwise provided by the Committee, whether in an
Award Agreement or otherwise, in the event of: (A) a Participant’s Termination
by the Service Recipient for Cause, all outstanding Options granted to such
Participant shall immediately terminate and expire; (B) a Participant’s
Termination due to death or Disability, each outstanding unvested Option granted
to such Participant shall immediately terminate and expire, and each outstanding
vested Option shall remain exercisable for one year thereafter (but in no event
beyond the expiration of the Option Period); and (C) a Participant’s Termination
for any other reason, each outstanding unvested Option granted to such
Participant shall immediately terminate and expire, and each outstanding vested
Option shall remain exercisable for 90 days thereafter (but in no event beyond
the expiration of the Option Period).

 

(d)                Method of Exercise and Form of Payment.

 

(i)                 No shares of Class B Common Stock shall be issued pursuant
to any exercise of an Option until payment in full of the Exercise Price
therefor is received by the Company and the Participant has paid to the Company
an amount equal to any Federal, state, local, and non-U.S. income, employment,
and any other applicable taxes required to be withheld. Options which have
become exercisable may be exercised by delivery of written or electronic notice
of exercise to the Company (or telephonic instructions to the extent provided by
the Committee) in accordance with the terms of the Option accompanied by payment
of the Exercise Price. The Exercise Price shall be payable: (x) in cash, check,
cash equivalent, and/or shares of Class B Common Stock valued at the Fair Market
Value at the time the Option is exercised (including, pursuant to procedures
approved by the Committee, by means of attestation of ownership of a sufficient
number of shares of Class B Common Stock in lieu of actual issuance of such
shares to the Company); provided, that such shares of Class B Common Stock are
not subject to any pledge or other security interest and have been held by the
Participant for at least six months (or such other period as established from
time to time by the Committee in order to avoid adverse accounting treatment
applying generally accepted accounting principles (“GAAP”)); or (y) by such
other method as the Committee may permit in its sole discretion, including,
without limitation (A) in other property having a fair market value on the date
of exercise equal to the Exercise Price; (B) if there is a public market for the
shares of Class B Common Stock at such time, by means of a broker-assisted
“cashless exercise” pursuant to which the Company is delivered (including
telephonically to the extent permitted by the Committee) a copy of irrevocable
instructions to a stockbroker to sell the shares of Class B Common Stock
otherwise issuable upon the exercise of the Option and to deliver promptly to
the Company an amount equal to the Exercise Price; or (C) a “net exercise”
procedure effected by withholding the minimum number of shares of Class B Common
Stock otherwise issuable in respect of an Option that is needed to pay the
Exercise Price. Any fractional shares of Class B Common Stock shall be settled
in cash.

 



12 

 

 

(ii)               In the event that (A) an exercisable Option is scheduled to
expire pursuant to the expiration of the Option Period and (B) the Exercise
Price per share of Class B Common Stock of such Option is less than the
then-current Fair Market Value of a share of Class B Common Stock, then on the
date immediately preceding the date on which such Option Period is scheduled to
expire, such Option (to the extent not previously exercised by the Participant)
shall be automatically exercised on behalf of the Participant through a “net
exercise” procedure effected by withholding both (x) the minimum number of
shares of Class B Common Stock otherwise issuable in respect of the Option that
is needed to pay the Exercise Price and (y) the aggregate amount of any income,
employment, and/or other applicable taxes that are statutorily required to be
withheld in respect of the Option, and the net number of shares of Class B
Common Stock resulting from such “net exercise” shall be delivered to the
Participant as soon as practicable thereafter.

 

(e)                Notification upon Disqualifying Disposition of an Incentive
Stock Option. Each Participant awarded an Incentive Stock Option under the Plan
shall notify the Company in writing immediately after the date the Participant
makes a disqualifying disposition of any share of Class B Common Stock acquired
pursuant to the exercise of such Incentive Stock Option. A disqualifying
disposition is any disposition (including, without limitation, any sale) of such
share of Class B Common Stock before the later of (i) the date that is two years
after the Date of Grant of the Incentive Stock Option, or (ii) the date that is
one year after the date of exercise of the Incentive Stock Option. The Company
may, if determined by the Committee and in accordance with procedures
established by the Committee, retain possession, as agent for the applicable
Participant, of any share of Class B Common Stock acquired pursuant to the
exercise of an Incentive Stock Option until the end of the period described in
the preceding sentence, subject to complying with any instructions from such
Participant as to the sale of such share of Class B Common Stock.

 

(f)                 Compliance With Laws, etc. Notwithstanding the foregoing, in
no event shall a Participant be permitted to exercise an Option in a manner
which the Committee determines would violate the Sarbanes-Oxley Act of 2002, as
it may be amended from time to time, or any other applicable law or the
applicable rules and regulations of the Securities and Exchange Commission or
the applicable rules and regulations of any securities exchange or inter-dealer
quotation system on which the securities of the Company are listed or traded.

 

9.                   Stock Appreciation Rights.

 

(a)                General. Each SAR granted under the Plan shall be evidenced
by an Award Agreement. Each SAR so granted shall be subject to the conditions
set forth in this Section 9, and to such other conditions not inconsistent with
the Plan as may be reflected in the applicable Award Agreement. Any Option
granted under the Plan may include tandem SARs. The Committee also may award
SARs to Eligible Persons independent of any Option.

 



13 

 

 

(b)                Strike Price. Except as otherwise provided by the Committee
in the case of Substitute Awards, the strike price (“Strike Price”) per share of
Class B Common Stock for each SAR shall not be less than 100% of the Fair Market
Value of such share (determined as of the Date of Grant). Notwithstanding the
foregoing, a SAR granted in tandem with (or in substitution for) an Option
previously granted shall have a Strike Price equal to the Exercise Price of the
corresponding Option.

 

(c)                Vesting and Expiration; Termination.

 

(i)                 A SAR granted in connection with an Option shall become
exercisable and shall expire according to the same vesting schedule and
expiration provisions as the corresponding Option. A SAR granted independent of
an Option shall vest and become exercisable in such manner and on such date or
dates or upon such event or events as determined by the Committee including,
without limitation, those set forth in Section 5(a) of the Plan; provided, that
notwithstanding any such vesting dates or events, the Committee may, in its sole
discretion, accelerate the vesting of any SAR at any time and for any reason.
SARs shall expire upon a date determined by the Committee, not to exceed ten
years from the Date of Grant (the “SAR Period”); provided, that if the SAR
Period would expire at a time when trading in the shares of Class B Common Stock
is prohibited by the Company’s insider trading policy (or Company-imposed
“blackout period”), then the SAR Period shall be automatically extended until
the 30th day following the expiration of such prohibition.

 

(ii)              Unless otherwise provided by the Committee, whether in an
Award Agreement or otherwise, in the event of: (A) a Participant’s Termination
by the Service Recipient for Cause, all outstanding SARs granted to such
Participant shall immediately terminate and expire; (B) a Participant’s
Termination due to death or Disability, each outstanding unvested SAR granted to
such Participant shall immediately terminate and expire, and each outstanding
vested SAR shall remain exercisable for one year thereafter (but in no event
beyond the expiration of the SAR Period); and (C) a Participant’s Termination
for any other reason, each outstanding unvested SAR granted to such Participant
shall immediately terminate and expire, and each outstanding vested SAR shall
remain exercisable for 90 days thereafter (but in no event beyond the expiration
of the SAR Period).

 

(d)                Method of Exercise. SARs which have become exercisable may be
exercised by delivery of written or electronic notice of exercise to the Company
in accordance with the terms of the Award, specifying the number of SARs to be
exercised and the date on which such SARs were awarded. Notwithstanding the
foregoing, if on the last day of the Option Period (or in the case of a SAR
independent of an Option, the SAR Period), the Fair Market Value of the SAR
exceeds the Strike Price, the Participant has not exercised the SAR or the
corresponding Option (if applicable), and neither the SAR nor the corresponding
Option (if applicable) has expired, such SAR shall be deemed to have been
exercised by the Participant on such last day, and the Company shall make the
appropriate payment therefor.

 

(e)                Payment. Upon the exercise of a SAR, the Company shall pay to
the Participant an amount equal to the number of shares subject to the SAR that
is being exercised multiplied by the excess of the Fair Market Value of one
share of Class B Common Stock on the exercise date over the Strike Price, less
an amount equal to any Federal, state, local, and non-U.S. income, employment,
and any other applicable taxes required to be withheld. The Company shall pay
such amount in cash, in shares of Class B Common Stock valued at Fair Market
Value, or any combination thereof, as determined by the Committee. Any
fractional shares of Class B Common Stock shall be settled in cash.

 



14 

 

 

10.               Other Equity-Based Awards and Other Cash-Based Awards. The
Committee may grant Other Equity-Based Awards and Other Cash-Based Awards under
the Plan to Eligible Persons, alone or in tandem with other Awards, in such
amounts and dependent on such conditions as the Committee shall from time to
time in its sole discretion determine including, without limitation, those set
forth in Section 5(a) of the Plan. Each Other Equity-Based Award granted under
the Plan shall be evidenced by an Award Agreement and each Other Cash-Based
Award granted under the Plan shall be evidenced in such form as the Committee
may determine from time to time. Each Other Equity-Based Award or Other
Cash-Based Award, as applicable, so granted shall be subject to such conditions
not inconsistent with the Plan as may be reflected in the applicable Award
Agreement or other form evidencing such Award, including, without limitation,
those set forth in Section 13(c) of the Plan.

 

11.               Changes in Capital Structure and Similar Events.
Notwithstanding any other provision in this Plan to the contrary, the following
provisions shall apply to all Awards granted hereunder (other than Other
Cash-Based Awards):

 

(a)                General. In the event of (i) any dividend (other than regular
cash dividends) or other distribution (whether in the form of cash, shares of
Class B Common Stock, other securities, or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, split-off, spin-off, combination, repurchase, or exchange of shares of
Class B Common Stock or other securities of the Company, issuance of warrants or
other rights to acquire shares of Class B Common Stock or other securities of
the Company, or other similar corporate transaction or event that affects the
shares of Class B Common Stock (including a Change in Control), or (ii) unusual
or nonrecurring events affecting the Company, including changes in applicable
rules, rulings, regulations, or other requirements, that the Committee
determines, in its sole discretion, could result in substantial dilution or
enlargement of the rights intended to be granted to, or available for,
Participants (any event in (i) or (ii), an “Adjustment Event”), the Committee
shall, in respect of any such Adjustment Event, make such proportionate
substitution or adjustment, if any, as it deems equitable, to any or all of:
(A) the Absolute Share Limit, or any other limit applicable under the Plan with
respect to the number of Awards which may be granted hereunder; (B) the number
of shares of Class B Common Stock or other securities of the Company (or number
and kind of other securities or other property) which may be issued in respect
of Awards or with respect to which Awards may be granted under the Plan or any
Sub-Plan; and (C) the terms of any outstanding Award, including, without
limitation, (I) the number of shares of Class B Common Stock or other securities
of the Company (or number and kind of other securities or other property)
subject to outstanding Awards or to which outstanding Awards relate; (II) the
Exercise Price or Strike Price with respect to any Award; or (III) any
applicable performance measures; provided, that in the case of any “equity
restructuring” (within the meaning of the Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor pronouncement
thereto)), the Committee shall make an equitable or proportionate adjustment to
outstanding Awards to reflect such equity restructuring. Any adjustment under
this Section 11 shall be conclusive and binding for all purposes.

 

(b)                Change in Control. Without limiting the foregoing, in
connection with any Change in Control, the Committee may, in its sole
discretion, provide for any one or more of the following:

 

(i)                 substitution or assumption of Awards, or to the extent that
the surviving entity (or Affiliate thereof) of such Change in Control does not
substitute or assume the Awards, full acceleration of vesting of, exercisability
of, or lapse of restrictions on, as applicable, any Awards immediately prior to,
and contingent upon, the consummation of such Change in Control; provided, that,
with respect to any performance-vesting Awards, any such acceleration of
vesting, exercisability, or lapse of restriction, shall be based on actual
performance through the date of such Change in Control; and

 



15 

 

 

(ii)               subject to any limitations or reductions as may be necessary
to comply with Section 409A of the Code, cancellation of any one or more
outstanding Awards and payment to the holders of such Awards that are vested as
of such cancellation (including, without limitation, any Awards that would vest
as a result of the occurrence of such event but for such cancellation or for
which vesting is accelerated by the Committee in connection with such event
pursuant to clause (i) above) the value of such Awards, if any, as determined by
the Committee (which value, if applicable, may be based upon the price per share
of Class B Common Stock received or to be received by other stockholders of the
Company in such event), including, without limitation, in the case of an
outstanding Option or SAR, a cash payment in an amount equal to the excess, if
any, of the Fair Market Value (as of a date specified by the Committee) of the
shares of Class B Common Stock subject to such Option or SAR over the aggregate
Exercise Price or Strike Price of such Option or SAR (it being understood that,
in such event, any Option or SAR having a per share Exercise Price or Strike
Price equal to, or in excess of, the Fair Market Value of a share of Class B
Common Stock subject thereto may be canceled and terminated without any payment
or consideration therefor).

 

For purposes of clause (i) above, an award will be considered granted in
substitution of an Award if it has an equivalent value (as determined consistent
with clause (ii) above) with the original Award, whether designated in
securities of the acquiror in such Change in Control transaction (or an
Affiliate thereof), or in cash or other property (including in the same
consideration that other stockholders of the Company receive in connection with
such Change in Control transaction), and retains the vesting schedule applicable
to the original Award.

 

Payments to holders pursuant to clause (ii) above shall be made in cash or, in
the sole discretion of the Committee, in the form of such other consideration
necessary for a Participant to receive property, cash, or securities (or
combination thereof) as such Participant would have been entitled to receive
upon the occurrence of the transaction if the Participant had been, immediately
prior to such transaction, the holder of the number of shares of Class B Common
Stock covered by the Award at such time (less any applicable Exercise Price or
Strike Price).

 

(c)                Other Requirements. Prior to any payment or adjustment
contemplated under this Section 11, the Committee may require a Participant to
(i) represent and warrant as to the unencumbered title to the Participant’s
Awards; (ii) bear such Participant’s pro rata share of any post-closing
indemnity obligations, and be subject to the same post-closing purchase price
adjustments, escrow terms, offset rights, holdback terms, and similar conditions
as the other holders of Common Stock, subject to any limitations or reductions
as may be necessary to comply with Section 409A of the Code; and (iii) deliver
customary transfer documentation as reasonably determined by the Committee.

 

(d)                Fractional Shares. Any adjustment provided under this Section
11 may provide for the elimination of any fractional share that might otherwise
become subject to an Award.

 

(e)                Binding Effect. Any adjustment, substitution, determination
of value or other action taken by the Committee under this Section 11 shall be
conclusive and binding for all purposes.

 



16 

 

 

12.               Amendments and Termination.

 

(a)                Amendment and Termination of the Plan. The Board may amend,
alter, suspend, discontinue, or terminate the Plan or any portion thereof at any
time; provided, that no such amendment, alteration, suspension, discontinuance,
or termination shall be made without stockholder approval if: (i) such approval
is necessary to comply with any regulatory requirement applicable to the Plan
(including, without limitation, as necessary to comply with any rules or
regulations of any securities exchange or inter-dealer quotation system on which
the securities of the Company may be listed or traded) or for changes in GAAP to
new accounting standards; (ii) it would increase the number of securities which
may be issued under the Plan (except for increases pursuant to Section 5 or 11
of the Plan), or (iii) it would materially modify the requirements for
participation in the Plan; provided, further, that any such amendment,
alteration, suspension, discontinuance, or termination that would materially and
adversely affect the rights of any Participant or any holder or beneficiary of
any Award theretofore granted shall not to that extent be effective without the
consent of the affected Participant, holder, or beneficiary. Notwithstanding the
foregoing, no amendment shall be made to this Section 12(a) or the last proviso
of Section 12(b) of the Plan without stockholder approval.

 

(b)                Amendment of Award Agreements. The Committee may, to the
extent consistent with the terms of the Plan and any applicable Award Agreement,
waive any conditions or rights under, amend any terms of, or alter, suspend,
discontinue, cancel, or terminate, any Award theretofore granted or the
associated Award Agreement, prospectively or retroactively (including after a
Participant’s Termination); provided, that, other than pursuant to Section 11,
any such waiver, amendment, alteration, suspension, discontinuance,
cancellation, or termination that would materially and adversely affect the
rights of any Participant with respect to any Award theretofore granted shall
not to that extent be effective without the consent of the affected Participant;
provided, further, that without stockholder approval, except as otherwise
permitted under Section 11 of the Plan, (i) no amendment or modification may
reduce the Exercise Price of any Option or the Strike Price of any SAR; (ii) the
Committee may not cancel any outstanding Option or SAR and replace it with a new
Option or SAR (with a lower Exercise Price or Strike Price, as the case may be)
or other Award or cash payment that is greater than the intrinsic value (if any)
of the canceled Option or SAR; and (iii) the Committee may not take any other
action which is considered a “repricing” for purposes of the stockholder
approval rules of any securities exchange or inter-dealer quotation system on
which the securities of the Company are listed or quoted.

 

13.               General.

 

(a)                Award Agreements. Each Award (other than an Other Cash-Based
Award) under the Plan shall be evidenced by an Award Agreement, which shall be
delivered to the Participant to whom such Award was granted and shall specify
the terms and conditions of the Award and any rules applicable thereto,
including, without limitation, the effect on such Award of the death,
Disability, or Termination of a Participant, or of such other events as may be
determined by the Committee. For purposes of the Plan, an Award Agreement may be
in any such form (written or electronic) as determined by the Committee
(including, without limitation, a Board or Committee resolution, an employment
or consulting agreement, a notice, a certificate, or a letter) evidencing the
Award. The Committee need not require an Award Agreement to be signed by the
Participant or a duly authorized representative of the Company.

 

(b)                Nontransferability.

 

(i)                 Each Award shall be exercisable only by the Participant to
whom such Award was granted during such Participant’s lifetime, or, if
permissible under applicable law, by such Participant’s legal guardian or
representative. No Award may be assigned, alienated, pledged, attached, sold, or
otherwise transferred or encumbered by a Participant (unless such transfer is
specifically required pursuant to a domestic relations order or by applicable
law) other than by will or by the laws of descent and distribution and any such
purported assignment, alienation, pledge, attachment, sale, transfer, or
encumbrance shall be void and unenforceable against any member of the Company
Group; provided, that the designation of a beneficiary shall not constitute an
assignment, alienation, pledge, attachment, sale, transfer, or encumbrance.

 



17 

 

 

(ii)               Notwithstanding the foregoing, the Committee may, in its sole
discretion, permit Awards (other than Incentive Stock Options) to be transferred
by a Participant, without consideration, subject to such rules as the Committee
may adopt consistent with any applicable Award Agreement to preserve the
purposes of the Plan, to: (A) any Person who is a “family member” of the
Participant, as such term is used in the instructions to Form S-8 under the
Securities Act or any successor form of registration statement promulgated by
the Securities and Exchange Commission (collectively, the “Immediate Family
Members”); (B) a trust solely for the benefit of the Participant and the
Participant’s Immediate Family Members; (C) a partnership or limited liability
company whose only partners or stockholders are the Participant and the
Participant’s Immediate Family Members; or (D) a beneficiary to whom donations
are eligible to be treated as “charitable contributions” for federal income tax
purposes (each transferee described in clauses (A), (B), (C), and (D) above is
hereinafter referred to as a “Permitted Transferee”); provided, that the
Participant gives the Committee advance written notice describing the terms and
conditions of the proposed transfer and the Committee notifies the Participant
in writing that such a transfer would comply with the requirements of the Plan.

 

(iii)             The terms of any Award transferred in accordance with clause
(ii) above shall apply to the Permitted Transferee and any reference in the Plan
or in any applicable Award Agreement to a Participant shall be deemed to refer
to the Permitted Transferee, except that: (A) Permitted Transferees shall not be
entitled to transfer any Award, other than by will or the laws of descent and
distribution; (B) Permitted Transferees shall not be entitled to exercise any
transferred Option unless there shall be in effect a registration statement on
an appropriate form covering the shares of Class B Common Stock to be acquired
pursuant to the exercise of such Option if the Committee determines, consistent
with any applicable Award Agreement, that such a registration statement is
necessary or appropriate; (C) neither the Committee nor the Company shall be
required to provide any notice to a Permitted Transferee, whether or not such
notice is or would otherwise have been required to be given to the Participant
under the Plan or otherwise; and (D) the consequences of a Participant’s
Termination under the terms of the Plan and the applicable Award Agreement shall
continue to be applied with respect to the Participant, including, without
limitation, that an Option shall be exercisable by the Permitted Transferee only
to the extent, and for the periods, specified in the Plan and the applicable
Award Agreement.

 

(c)                Dividends and Dividend Equivalents.

 

(i)                  The Committee may, in its sole discretion, provide a
Participant as part of an Award with dividends, dividend equivalents, or similar
payments in respect of Awards, payable in cash, shares of Class B Common Stock,
other securities, other Awards or other property, on a current or deferred
basis, on such terms and conditions as may be determined by the Committee in its
sole discretion, including, without limitation, payment directly to the
Participant, withholding of such amounts by the Company subject to vesting of
the Award or reinvestment in additional shares of Class B Common Stock,
Restricted Stock or other Awards. Except as may otherwise be permitted under
Section 11(a), there shall be no dividend equivalent rights granted in respect
of any Option or Stock Appreciation Right.

 

(ii)               Without limiting the foregoing, unless otherwise provided in
the Award Agreement, any dividend otherwise payable in respect of any share of
Restricted Stock that remains subject to vesting conditions at the time of
payment of such dividend shall be retained by the Company, remain subject to the
same Restricted Period as the share of Restricted Stock to which the dividend
relates and shall be delivered (without interest) to the Participant within 15
days following the date on which the Restricted Period lapses (and the right to
any such accumulated dividends shall be forfeited upon the forfeiture of the
Restricted Stock to which such dividends relate).

 



18 

 

 

(iii)             To the extent provided in an Award Agreement, the holder of
outstanding Restricted Stock Units shall be entitled to be credited with
dividend equivalent payments (upon the payment by the Company of dividends on
shares of Class B Common Stock) either in cash or, in the sole discretion of the
Committee, in shares of Class B Common Stock having a Fair Market Value equal to
the amount of such dividends, which accumulated dividend equivalents (without
interest) shall be payable at the same time as the underlying Restricted Stock
Units are settled following the date on which the Restricted Period lapses with
respect to such Restricted Stock Units, and if such Restricted Stock Units are
forfeited, the Participant shall have no right to such dividend equivalent
payments (or interest thereon, if applicable).

 

(d)                Tax Withholding.

 

(i)                 A Participant shall be required to pay to the Company or one
or more of its Subsidiaries, as applicable, an amount in cash (by check or wire
transfer) equal to the aggregate amount of any income, employment, and/or other
applicable taxes that are statutorily required to be withheld in respect of an
Award. Alternatively, the Company or any of its Subsidiaries may elect, in its
sole discretion, to satisfy this requirement by withholding such amount from any
cash compensation or other cash amounts owing to a Participant.

 

(ii)               Without limiting the foregoing, the Committee may (but is not
obligated to), in its sole discretion, permit or require a Participant to
satisfy all or any portion of the minimum income, employment, and/or other
applicable taxes that are statutorily required to be withheld with respect to an
Award by: (A) the delivery of shares of Class B Common Stock (which are not
subject to any pledge or other security interest) that have been both held by
the Participant and vested for at least six months (or such other period as
established from time to time by the Committee in order to avoid adverse
accounting treatment under applicable accounting standards) having an aggregate
Fair Market Value equal to such minimum statutorily required withholding
liability (or portion thereof); or (B) having the Company withhold from the
shares of Class B Common Stock otherwise issuable or deliverable to, or that
would otherwise be retained by, the Participant upon the grant, exercise,
vesting, or settlement of the Award, as applicable, a number of shares of Class
B Common Stock with an aggregate Fair Market Value equal to an amount, subject
to clause (iii) below, not in excess of such minimum statutorily required
withholding liability (or portion thereof).

 

(iii)       The Committee has full discretion to allow Participants to satisfy,
in whole or in part, any additional income, employment, and/or other applicable
taxes payable by them with respect to an Award by electing to have the Company
withhold from the shares of Class B Common Stock otherwise issuable or
deliverable to, or that would otherwise be retained by, a Participant upon the
grant, exercise, vesting, or settlement of the Award, as applicable, shares of
Class B Common Stock having an aggregate Fair Market Value that is greater than
the applicable minimum required statutory withholding liability (but such
withholding may in no event be in excess of the maximum statutory withholding
amount(s) in a Participant’s relevant tax jurisdictions).

 

(e)                Data Protection. By participating in the Plan or accepting
any rights granted under it, each Participant consents to the collection and
processing of personal data relating to the Participant so that the Company and
its Affiliates can fulfill their obligations and exercise their rights under the
Plan and generally administer and manage the Plan. This data will include, but
may not be limited to, data about participation in the Plan and shares offered
or received, purchased, or sold under the Plan from time to time and other
appropriate financial and other data (such as the date on which the Awards were
granted) about the Participant and the Participant’s participation in the Plan.

 



19 

 

 

(f)                 No Claim to Awards; No Rights to Continued Employment or
Service; Waiver. No employee of any member of the Company Group, or other
Person, shall have any claim or right to be granted an Award under the Plan or,
having been selected for the grant of an Award, to be selected for a grant of
any other Award. There is no obligation for uniformity of treatment of
Participants or holders or beneficiaries of Awards. The terms and conditions of
Awards and the Committee’s determinations and interpretations with respect
thereto need not be the same with respect to each Participant and may be made
selectively among Participants, whether or not such Participants are similarly
situated. Neither the Plan nor any action taken hereunder shall be construed as
giving any Participant any right to be retained in the employ or service of the
Service Recipient or any other member of the Company Group, nor shall it be
construed as giving any Participant any rights to continued service on the Board
or the board of directors of any Affiliate. The Service Recipient or any other
member of the Company Group may at any time dismiss a Participant from
employment or discontinue any consulting relationship, free from any liability
or any claim under the Plan, unless otherwise expressly provided in the Plan or
any Award Agreement. By accepting an Award under the Plan, a Participant shall
thereby be deemed to have waived any claim to continued exercise or vesting of
an Award or to damages or severance entitlement related to non-continuation of
the Award beyond the period provided under the Plan or any Award Agreement,
except to the extent of any provision to the contrary in any written employment
contract or other agreement between the Service Recipient and/or any member of
the Company Group and the Participant, whether any such agreement is executed
before, on, or after the Date of Grant.

 

(g)                International Participants. With respect to Participants who
reside or work outside of the United States of America, the Committee may, in
its sole discretion, amend the terms of the Plan and create or amend Sub-Plans
or amend outstanding Awards with respect to such Participants in order to
conform such terms with the requirements of local law or to obtain more
favorable tax or other treatment for a Participant or any member of the Company
Group.

 

(h)                Designation and Change of Beneficiary. Each Participant may
file with the Committee a written designation of one or more Persons as the
beneficiary or beneficiaries, as applicable, who shall be entitled to receive
the amounts payable with respect to an Award, if any, due under the Plan upon
the Participant’s death. A Participant may, from time to time, revoke or change
the Participant’s beneficiary designation without the consent of any prior
beneficiary by filing a new designation with the Committee. The last such
designation received by the Committee shall be controlling; provided, that no
designation, or change or revocation thereof, shall be effective unless received
by the Committee prior to the Participant’s death, and in no event shall it be
effective as of a date prior to such receipt. If no beneficiary designation is
filed by a Participant, the beneficiary shall be deemed to be the Participant’s
spouse or, if the Participant is unmarried at the time of death, the
Participant’s estate.

 

(i)                 Termination. Except as otherwise provided in an Award
Agreement, unless determined otherwise by the Committee at any point following
such event: (i) neither a temporary absence from employment or service due to
illness, vacation, or leave of absence (including, without limitation, a call to
active duty for military service through a Reserve or National Guard unit) nor a
transfer from employment or service with one Service Recipient to employment or
service with another Service Recipient (or vice-versa) shall be considered a
Termination; and (ii) if a Participant undergoes a Termination of employment,
but such Participant continues to provide services to the Company Group in a
non-employee capacity, such change in status shall not be considered a
Termination for purposes of the Plan. For the avoidance of doubt, unless
otherwise determined by the Committee or the Board in its sole discretion in
accordance Section 4(b) hereof, a leave of absence shall not affect the vesting
of a Participant’s outstanding Awards or such Participant’s eligibility to
participate in the Plan. Further, unless otherwise determined by the Committee,
in the event that any Service Recipient ceases to be a member of the Company
Group (by reason of sale, divestiture, spin-off, or other similar transaction),
unless a Participant’s employment or service is transferred to another entity
that would constitute a Service Recipient immediately following such
transaction, such Participant shall be deemed to have suffered a Termination
hereunder as of the date of the consummation of such transaction.

 



20 

 

 

(j)                 No Rights as a Stockholder. Except as otherwise specifically
provided in the Plan or any Award Agreement, no Person shall be entitled to the
privileges of ownership in respect of shares of Class B Common Stock which are
subject to Awards hereunder until such shares have been issued or delivered to
such Person.

 

(k)                Government and Other Regulations.

 

(i)                 The obligation of the Company to settle Awards in shares of
Class B Common Stock or other consideration shall be subject to all applicable
laws, rules, and regulations, and to such approvals by governmental agencies as
may be required. Notwithstanding any terms or conditions of any Award to the
contrary, the Company shall be under no obligation to offer to sell or to sell,
and shall be prohibited from offering to sell or selling, any shares of Class B
Common Stock pursuant to an Award unless such shares have been properly
registered for sale pursuant to the Securities Act with the Securities and
Exchange Commission or unless the Company has received an opinion of counsel (if
the Company has requested such an opinion), satisfactory to the Company, that
such shares may be offered or sold without such registration pursuant to an
available exemption therefrom and the terms and conditions of such exemption
have been fully complied with. The Company shall be under no obligation to
register for sale under the Securities Act any of the shares of Class B Common
Stock to be offered or sold under the Plan. The Committee shall have the
authority to provide that all shares of Class B Common Stock or other securities
of any member of the Company Group issued under the Plan shall be subject to
such stop-transfer orders and other restrictions as the Committee may deem
advisable under the Plan, the applicable Award Agreement, the Federal securities
laws, or the rules, regulations, and other requirements of the Securities and
Exchange Commission and any securities exchange or inter-dealer quotation system
on which the securities of the Company are listed or quoted, and any other
applicable Federal, state, local, or non-U.S. laws, rules, regulations, and
other requirements, and, without limiting the generality of Section 7 of the
Plan, the Committee may cause a legend or legends to be put on certificates
representing shares of Class B Common Stock or other securities of any member of
the Company Group issued under the Plan to make appropriate reference to such
restrictions or may cause such Class B Common Stock or other securities of any
member of the Company Group issued under the Plan in book-entry form to be held
subject to the Company’s instructions or subject to appropriate stop-transfer
orders. Notwithstanding any provision in the Plan to the contrary, the Committee
reserves the right to add, at any time, any additional terms or provisions to
any Award granted under the Plan that the Committee, in its sole discretion,
deems necessary or advisable in order that such Award complies with the legal
requirements of any governmental entity to whose jurisdiction the Award is
subject.

 

(ii)               The Committee may cancel an Award or any portion thereof if
it determines, in its sole discretion, that legal or contractual restrictions
and/or blockage and/or other market considerations would make the Company’s
acquisition of shares of Class B Common Stock from the public markets, the
Company’s issuance of Class B Common Stock to the Participant, the Participant’s
acquisition of Class B Common Stock from the Company, and/or the Participant’s
sale of Class B Common Stock to the public markets, illegal, impracticable, or
inadvisable. If the Committee determines to cancel all or any portion of an
Award in accordance with the foregoing, the Company shall, subject to any
limitations or reductions as may be necessary to comply with Section 409A of the
Code: (A) pay to the Participant an amount equal to the excess of (I) the
aggregate Fair Market Value of the shares of Class B Common Stock subject to
such Award or portion thereof canceled (determined as of the applicable exercise
date, or the date that the shares would have been vested or issued, as
applicable), over (II) the aggregate Exercise Price or Strike Price (in the case
of an Option or SAR, respectively) or any amount payable as a condition of
issuance of shares of Class B Common Stock (in the case of any other Award),
with such amount being delivered to the Participant as soon as practicable
following the cancellation of such Award or portion thereof or (B) in the case
of Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards,
provide the Participant with a cash payment or equity subject to deferred
vesting and delivery consistent with the vesting restrictions applicable to such
Restricted Stock, Restricted Stock Units, or Other Equity-Based Awards, or the
underlying shares in respect thereof.

 



21 

 

 

(l)                 No Section 83(b) Elections Without Consent of Company. No
election under Section 83(b) of the Code or under a similar provision of law may
be made unless expressly permitted by the terms of the applicable Award
Agreement or by action of the Committee (or its designee in accordance with
Section 4(c) of the Plan) in writing prior to the making of such election. If a
Participant, in connection with the acquisition of shares of Class B Common
Stock under the Plan or otherwise, is expressly permitted to make such election
and the Participant makes the election, the Participant shall notify the Company
of such election within ten days of filing notice of the election with the
Internal Revenue Service or other governmental authority, in addition to any
filing and notification required pursuant to Section 83(b) of the Code or other
applicable provision.

 

(m)              Payments to Persons Other Than Participants. If the Committee
shall find that any Person to whom any amount is payable under the Plan is
unable to care for the Participant’s affairs because of illness or accident, or
is a minor, or has died, then any payment due to such Person or the
Participant’s estate (unless a prior claim therefor has been made by a duly
appointed legal representative) may, if the Committee so directs the Company, be
paid to the Participant’s spouse, child, relative, an institution maintaining or
having custody of such Person, or any other Person deemed by the Committee to be
a proper recipient on behalf of such Person otherwise entitled to payment. Any
such payment shall be a complete discharge of the liability of the Committee and
the Company therefor.

 

(n)                Nonexclusivity of the Plan. Neither the adoption of the Plan
by the Board nor the submission of the Plan to the stockholders of the Company
for approval shall be construed as creating any limitations on the power of the
Board to adopt such other incentive arrangements as it may deem desirable,
including, without limitation, the granting of equity-based awards otherwise
than under the Plan, and such arrangements may be either applicable generally or
only in specific cases.

 

(o)                No Trust or Fund Created. Neither the Plan nor any Award
shall create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between any member of the Company Group, on the one hand,
and a Participant or other Person, on the other hand. No provision of the Plan
or any Award shall require the Company, for the purpose of satisfying any
obligations under the Plan, to purchase assets or place any assets in a trust or
other entity to which contributions are made or otherwise to segregate any
assets, nor shall the Company be obligated to maintain separate bank accounts,
books, records, or other evidence of the existence of a segregated or separately
maintained or administered fund for such purposes. Participants shall have no
rights under the Plan other than as unsecured general creditors of the Company,
except that insofar as they may have become entitled to payment of additional
compensation by performance of services, they shall have the same rights as
other service providers under general law.

 

(p)                Reliance on Reports. Each member of the Committee and each
member of the Board shall be fully justified in acting or failing to act, as the
case may be, and shall not be liable for having so acted or failed to act in
good faith, in reliance upon any report made by the independent public
accountant of any member of the Company Group and/or any other information
furnished in connection with the Plan by any agent of the Company or the
Committee or the Board, other than himself or herself.

 

(q)                Relationship to Other Benefits. No payment under the Plan
shall be taken into account in determining any benefits under any pension,
retirement, profit sharing, group insurance, or other benefit plan of the
Company except as otherwise specifically provided in such other plan or as
required by applicable law.

 



22 

 

 

(r)                 Governing Law. The Plan shall be governed by and construed
in accordance with the internal laws of the State of Delaware applicable to
contracts made and performed wholly within the State of Delaware, without giving
effect to the conflict of laws’ provisions thereof. EACH PARTICIPANT WHO ACCEPTS
AN AWARD IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY SUIT, ACTION, OR
OTHER PROCEEDING INSTITUTED BY OR AGAINST SUCH PARTICIPANT IN RESPECT OF THE
PARTICIPANT’S RIGHTS OR OBLIGATIONS HEREUNDER.

 

(s)                 Severability. If any provision of the Plan or any Award or
Award Agreement is or becomes or is deemed to be invalid, illegal, or
unenforceable in any jurisdiction or as to any Person or Award, or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to the
applicable laws, or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award, such provision shall be construed or deemed stricken as to such
jurisdiction, Person, or Award and the remainder of the Plan and any such Award
shall remain in full force and effect.

 

(t)                 Obligations Binding on Successors. The obligations of the
Company under the Plan shall be binding upon any successor corporation or
organization resulting from the merger, consolidation, or other reorganization
of the Company, or upon any successor corporation or organization succeeding to
substantially all of the assets and business of the Company.

 

(u)                Section 409A of the Code.

 

(i)                 Notwithstanding any provision of the Plan to the contrary,
it is intended that the provisions of the Plan comply with Section 409A of the
Code, and all provisions of the Plan shall be construed and interpreted in a
manner consistent with the requirements for avoiding taxes or penalties under
Section 409A of the Code. Each Participant is solely responsible and liable for
the satisfaction of all taxes and penalties that may be imposed on or in respect
of such Participant in connection with the Plan (including any taxes and
penalties under Section 409A of the Code), and neither the Service Recipient nor
any other member of the Company Group shall have any obligation to indemnify or
otherwise hold such Participant (or any beneficiary) harmless from any or all of
such taxes or penalties. With respect to any Award that is considered “deferred
compensation” subject to Section 409A of the Code, references in the Plan to
“termination of employment” (and substantially similar phrases) shall mean
“separation from service” within the meaning of Section 409A of the Code. For
purposes of Section 409A of the Code, each of the payments that may be made in
respect of any Award granted under the Plan is designated as a separate payment.

 

(ii)               Notwithstanding anything in the Plan to the contrary, if a
Participant is a “specified employee” within the meaning of Section
409A(a)(2)(B)(i) of the Code, no payments in respect of any Awards that are
“deferred compensation” subject to Section 409A of the Code and which would
otherwise be payable upon the Participant’s “separation from service” (as
defined in Section 409A of the Code) shall be made to such Participant prior to
the date that is six months after the date of such Participant’s “separation
from service” or, if earlier, the date of the Participant’s death. Following any
applicable six-month delay, all such delayed payments will be paid in a single
lump sum on the earliest date permitted under Section 409A of the Code that is
also a business day.

 



23 

 

 

(iii)             Unless otherwise provided by the Committee in an Award
Agreement or otherwise, in the event that the timing of payments in respect of
any Award (that would otherwise be considered “deferred compensation” subject to
Section 409A of the Code) would be accelerated upon the occurrence of (A) a
Change in Control, no such acceleration shall be permitted unless the event
giving rise to the Change in Control satisfies the definition of a change in the
ownership or effective control of a corporation, or a change in the ownership of
a substantial portion of the assets of a corporation pursuant to Section 409A of
the Code or (B) a Disability, no such acceleration shall be permitted unless the
Disability also satisfies the definition of “Disability” pursuant to Section
409A of the Code.

 

(v)                Clawback/Repayment. All Awards shall be subject to reduction,
cancellation, forfeiture or recoupment to the extent necessary to comply with
(i) any clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time; and (ii) applicable law. Further,
unless otherwise determined by the Committee, to the extent that the Participant
receives any amount in excess of the amount that the Participant should
otherwise have received under the terms of the Award for any reason (including,
without limitation, by reason of a financial restatement, mistake in
calculations or other administrative error), the Participant shall be required
to repay any such excess amount to the Company.

 

(w)              Detrimental Activity. Notwithstanding anything to the contrary
contained herein, if a Participant has engaged in any Detrimental Activity, as
determined by the Committee, the Committee may, in its sole discretion, provide
for one or more of the following:

 

(i)                 cancellation of any or all of such Participant’s outstanding
Awards; or

 

(ii)               forfeiture by the Participant of any gain realized on the
vesting or exercise of Awards, and repayment of any such gain promptly to the
Company.

 

(x)                Right of Offset. The Company will have the right to offset
against its obligation to deliver shares of Class B Common Stock (or other
property or cash) under the Plan or any Award Agreement any outstanding amounts
(including, without limitation, travel and entertainment or advance account
balances, loans, repayment obligations under any Awards, or amounts repayable to
the Company pursuant to tax equalization, housing, automobile, or other employee
programs) that the Participant then owes to any member of the Company Group and
any amounts the Committee otherwise deems appropriate pursuant to any tax
equalization policy or agreement. Notwithstanding the foregoing, if an Award is
“deferred compensation” subject to Section 409A of the Code, the Committee will
have no right to offset against its obligation to deliver shares of Class B
Common Stock (or other property or cash) under the Plan or any Award Agreement
if such offset could subject the Participant to the additional tax imposed under
Section 409A of the Code in respect of an outstanding Award.

 

(y)                Expenses; Titles and Headings. The expenses of administering
the Plan shall be borne by the Company Group. The titles and headings of the
sections in the Plan are for convenience of reference only, and in the event of
any conflict, the text of the Plan, rather than such titles or headings, shall
control.

 



24 

 